—Appeal from a decision (denominated decision and order) of the Supreme Court, Chautauqua County (Timothy J. Walker, A.J.), entered May 4, 2009. The decision directed defendants to submit an order with respect to the denial of the motion of plaintiff for summary judgment on the cause of action for unjust enrichment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Pecora v Lawrence, 28 AD3d 1136, 1137 [2006]). Present—Centra, J.P., Peradotto, Lindley, Pine and Gorski, JJ.